         Case 1:20-cr-01370-KWR Document 47 Filed 02/08/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
         Plaintiff,
 vs                                                                      No.1:20-cr-1370 KWR

JULIAN LUCAS GARCIA, III,
       Defendant,

                      ORDER GRANTING CONTINUANCE OF TRIAL
                             AND PRETRIAL DEADLINES

       THIS MATTER is before the Court on Defendant’s Second Unopposed Motion to Continue

Trial and Deadlines, filed February 4, 2021 (Doc. 46). The Court having considered the motion and

having considered the holding in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009), finds

that the Defendant has by her motion, created a sufficient record to justify granting the motion to

continue. See id., 574 F.3d at 1271 (requiring that the record on a motion to continue contain an

explanation of why the mere occurrence of the event identified by the party as necessitating the

continuance results in the need for additional time). Additionally, the Court finds that further,

pursuant to the relevant factors under 18 U.S.C. §3161(h)(7)(B)(i-iv), Defendant needs to complete

additional, required, investigation in this case and so that the parties can attempt to secure

additional discovery in this case which all justify the continuances. Therefore, all the time from the

filing of the motion until the beginning of jury selection in this matter shall be excluded for the

purposes of the Speedy Trial Act.


         IT IS THEREFORE ORDERED that the Jury Selection/Trial of March 8, 2021 is

 VACATED. Call of the Calendar is reset for June 3, 2021, at 9:00 a.m. and Jury

 Selection/Trial is reset for June 7, 2021, at 9:00 a.m., on a trailing docket at the United States
         Case 1:20-cr-01370-KWR Document 47 Filed 02/08/21 Page 2 of 3




 Courthouse, 333 Lomas Blvd., NW, Bonito Courtroom, before Judge Kea W. Riggs in

 Albuquerque, New Mexico.

        IT IS FURTHER ORDERED that the substantive motion deadline is hereby

 extended until May 3, 2021.

        IT IS FURTHER ORDERED that, so as to conserve judicial resources, any motion to

 continue trial must be filed no later than May 24, 2021.

        IT IS FURTHER ORDERED that pursuant to 18 U.S.C. §3161(h)(7)(A), the Court

 finds that the ends of justice served by granting the unopposed motion for continuance outweigh

 the best interest of the public and the defendant in a speedy trial.

       IT IS FINALLY ORDERED that counsel shall adhere to the instructions and case

management deadlines as set forth in the following attachment, “Preparation for Criminal Trial”

(includes guidelines for preparation of proposed jury instructions, JERS Informational Letter, and

JERS Attorney Guide).
         Case 1:20-cr-01370-KWR Document 47 Filed 02/08/21 Page 3 of 3




                  PLEASE REFER TO THE FOLLOWING
       ATTACHMENTS FOR ADDITIONAL DEADLINES AND INFORMATION:

“Preparation for Criminal Trial” (includes guidelines for preparation of proposed jury
instructions, JERS Informational Letter, and JERS Attorney Guide).

        OTHER INSTRUCTIONS/MOTION TO CONTINUE TRIAL DEADLINE:
Motions for continuance in criminal cases must be filed in accordance with 18 U.S.C. §
3161(h)(7)(A), specifically setting forth the factual grounds justifying the continuance under
the statute. In cases involving multiple defendants, counsel must file a joint motion for
continuance with all counsel approving said motion. MOTIONS TO CONTINUE MUST
COMPLY WITH THE SPECIFIC REQUIREMENTS SET FORTH IN UNITED STATES
V. TOOMBS, 574 F.3D 1262 (10TH CIR. 2009). THE MOTION “MUST CONTAIN AN
EXPLANATION OF WHY THE MERE OCCURRENCE OF THE EVENT IDENTIFIED
BY THE PARTY AS NECESSITATING THE CONTINUANCE RESULTS IN THE NEED
FOR ADDITIONAL TIME.” ID. AT 1271. MOTIONS CONTAINING SHORT,
CONCLUSORY STATEMENTS REGARDING THE REASON A CONTINUANCE IS
REQUESTED ARE INSUFFICIENT UNDER TOOMBS AND WILL BE SUMMARILY
DENIED BY THE COURT.

                                 TRAILING TRIAL DOCKET:
Counsel are referred to the trailing docket of cases as they appear for jury/selection trial on the
Public Court Calendar for June 2021. The order in which cases appear on the Court Calendar
does not necessarily reflect the order in which cases will be tried.




                                                -3-
